DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 01/19/22 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 21-24, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaishi US 8,413,986 (“Nakaishi”).
Regarding claims 17 and 24, Nakaishi disclosed an image forming apparatus comprising an image forming unit (Figure 1) and fixing unit (15) configured to fix the toner image on the sheet, and 
 	a sheet conveyance unit/apparatus conveying a sheet, the sheet conveyance apparatus comprising: 
 	a conveyance roller (26); and 
 	a rotary member (27 or 28) configured to be rotated by a rotation of the conveyance roller, and form a nip portion, together with the conveyance roller (Figure 
 	a holder (30) configured to hold the rotary member,
 	wherein the rotary member comprises a shaft portion (Figure 3 and col. 4, lines 30-37), a first opposing member configured opposite to the conveyance roller, and a second opposing member configured opposite to the conveyance roller and disposed apart from the first opposing member (see Figure 3), 
 	wherein the first opposing member and the second opposing member are fixed to the shaft portion so as to rotate integrally with the shaft portion with respect to the holder (see at least Figure 3),
 	wherein an outer peripheral surface of the shaft portion contacts with the holder and is held by the holder (see 30a-30d and Figure 3),
 	wherein a diameter of the shaft portion is smaller than a diameter of the first opposing member and a diameter of the second opposing member (Figure 3), and 
 	wherein a diameter of the first opposing member is equal to the diameter of the second opposing member (Figure 3).
	Regarding claims 21 and 28, Nakaishi disclosed an angle formed between the rotation axis of the conveyance roller and the rotation axis of the rotary member may be one degree or greater and three degrees or less (see at least Figures 3 and 4, and MPEP 2114).  
 	Regarding claims 22 and 29, Nakaishi disclosed the rotary member may be inclined around a center portion of the conveyance roller in a rotation axis direction thereof (see at least Figures 3 and 4, and MPEP 2114).  
 	Regarding claims 23 and 30, Nakaishi disclosed the conveyance roller comprises a drive shaft configured to drive by a driving force transmitted from a driving source (col. 4, lines 17-21).

Allowable Subject Matter
Claims 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653